[ex102d12rsursus2012usagreeme.jpg]
INGERSOLL-RAND PLC
INCENTIVE STOCK PLAN OF 2007
(AMENDED AND RESTATED AS OF DECEMBER 1, 2010)


RESTRICTED STOCK UNIT AWARD AGREEMENT
DATED AS OF [GRANT DATE]


Ingersoll-Rand plc (the “Company”) hereby grants to [insert name]
(“Participant”) a restricted stock unit award (the “RSUs”) with respect to
[insert number of shares subject to RSUs] ordinary shares of the Company (the
“Shares”), pursuant to and subject to the terms and conditions set forth in the
Company’s Incentive Stock Plan of 2007 (the “Plan”) and to such further terms
and conditions set forth in this Restricted Stock Unit Award Agreement (the
“Award Agreement”). Unless otherwise defined herein, the terms defined in the
Plan shall have the same meanings in this Award Agreement.
1.    Vesting and Issuance of Shares; Dividend Equivalents.
(a)Participant’s right to receive Shares subject to the RSUs shall vest in three
equal installments on each of the first three anniversaries of the date of grant
(each anniversary being a “Vesting Date”), subject to Participant’s continued
employment with the Company or an Affiliate on each such anniversary. Except as
provided in Sections 1(d) and 1(e) below, no RSUs shall vest following
Participant’s separation from service (within the meaning of Section
409A(a)(2)(A)(i) of the Code).
(b)Participant shall be entitled to receive an amount equal to any cash dividend
paid by the Company upon one Share for each RSU held by Participant when such
dividend is paid (“Dividend Equivalent”), provided that, (i) Participant shall
have no right to receive the Dividend Equivalents unless and until the
associated RSUs vest, (ii) Dividend Equivalents shall not accrue interest and
(iii) Dividend Equivalents shall be paid in cash at the time that the associated
RSUs vest.
(c)If Participant’s employment terminates involuntarily by reason of a group
termination (including, but not limited to, terminations resulting from sale of
a business or division, outsourcing of an entire function, reduction in
workforce or closing of a facility) (a “Group Termination Event”), the number of
Shares subject to the RSUs that would have vested within 12 months of
termination of Participant’s active employment shall vest as of the date of
termination of active service (such date also being a “Vesting Date”) and all
other RSUs and associated Dividend Equivalents shall be forfeited as of the date
of termination of active employment and Participant shall have no right to or
interest in such RSUs, the underlying Shares or any associated Dividend
Equivalents.
(d)If Participant’s employment terminates by reason of death or disability, the
Shares subject to the RSUs shall continue to vest according to the schedule set
forth in Section 1(a), notwithstanding such termination of employment.
(e)If Participant’s employment terminates after attainment of age 55 with at
least 5 years of service (“Retirement”), the Shares subject to the RSUs shall
continue to vest according to the schedule set forth in


--------------------------------------------------------------------------------


Section 1(a), notwithstanding such termination of employment.
(f)If Participant’s employment terminates for any reason other than those
specified in Sections 1(c), (d) and (e) above, all unvested RSUs and associated
Dividend Equivalents shall be forfeited as of the date of termination of active
employment and Participant shall have no right to or interest in such RSUs, the
underlying Shares or any associated Dividend Equivalents.
(g)On or as soon as administratively practicable following each Vesting Date,
the Company shall cause to be issued to Participant Shares with respect to the
RSUs that become vested on such Vesting Date. Such Shares shall be fully paid
and non-assessable. Participant will not have any of the rights or privileges of
a shareholder of the Company in respect of any Shares subject to the RSUs unless
and until such Shares have been issued to Participant.    
2.    Taxes. Regardless of any action the Company and/or an Affiliate take with
respect to any and all federal, state, local or other tax related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items is and remains Participant’s responsibility. To satisfy
any withholding obligations of the Company or an Affiliate with respect to
Tax-Related Items, the Company will withhold Shares otherwise issuable upon
vesting of the RSUs. To avoid negative accounting treatment, the Company may
withhold for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. Alternatively, or in
addition, the Company may satisfy such withholding obligations by (a)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or an Affiliate, (b) withholding from proceeds of the
sale of Shares acquired upon vesting of the RSUs either through a voluntary sale
or through a mandatory sale arranged by the Company (on Participant’s behalf
pursuant to this authorization without further consent), or (c) requiring
Participant to tender a cash payment to the Company or an Affiliate in the
amount of the Tax-Related Items; provided, however, that if Participant is a
Section 16 officer of the Company under the Act, the withholding methods
described in this Section 2 (a), (b) and (c) will only be used if the Committee
(as constituted to satisfy Rule 16b-3 of the Act) determines, in advance of the
applicable withholding event, that one such withholding method will be used in
lieu of withholding Shares. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if Participant fails to comply
with his or her obligations in connection with the Tax-Related Items.
3.    Recoupment Provision. In the event that Participant commits fraud or
engages in intentional misconduct that results in a need for the Company to
restate its financial statements, then the Committee may direct the Company to
(i) cancel any outstanding portion of the RSUs and (ii) recover all or a portion
of the financial gain realized by Participant through the RSUs.
4.    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
by electronic means.
5.    Acknowledgement & Acceptance within One Hundred Twenty (120) Days. This
grant is subject to acceptance, within 120 days of the date of grant, by
electronic acceptance through the website of UBS, the Company’s stock plan
administrator. Failure to accept the RSUs within one hundred twenty (120) days
of the date of grant may result in cancellation of the RSUs.


--------------------------------------------------------------------------------


Signed for and on behalf of the Company:
__________________________________                    
Michael W. Lamach
Chairman, President and CEO
Ingersoll-Rand plc






This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.


